--------------------------------------------------------------------------------

Agreement

Borispol, Ukraine 31 March 2009

Eco Service LLC represented by its general director Anatoly Ivanovich Shulak,
acting on the basis of its charter (the “Project Owner”), H Carbon Markets
Corporation Limited, a limited company organised under the laws of Guernsey
represented by Piuter Reznikov, acting on the basis of a power of attorney dated
24 December 2008 (“CM”), have agreed on the following:

1. Definitions

                        For the purposes of this agreement, the following terms
shall have the meanings assigned to them:

            1.1 “Services” shall mean:

- preparation and completion of a project idea note (“PIN”), the project design
document (“PDD”) or similar documentation for validation of the Project on the
basis of an approved baseline and monitoring methodology or methodologies;

- assistance in obtaining a letter of approval and/or other approvals from
relevant governmental agencies;

- assistance to the designated operational entity to be approved by Project
Owner to carry out validation (including taking any steps necessary to revise
the PIN, PDD or similar documentation);

- provision of support during the delivery phase of the Project to optimise the
production of ERUs;

- assistance to the designated operational entity with submitting the Project
for registration by the authorized organs of the government of Ukraine, the
Joint Implementation Supervisory Committee or other relevant entities (or
voluntary carbon credit regime equivalent) and achieving such registration for
ERUs;

- negotiating and entering into an ERPA (emission reduction purchase agreement)
and associated documents with respect to and on behalf of all of the Project’s
Carbon Credits; and

- assistance in developing strategies to use, sell, trade or otherwise benefit
from the Project’s Carbon Credits.

            1.2 “Project” shall mean the capture, destruction and possible
utilisation of gas from the landfill serving the city of Borispol and its
suburbs together with any current or planned extensions thereof.

            1.3 “Project Owner” shall mean the person who is the owner, operator
and/or manager of the Project.

            1.4 “Carbon Credits” shall mean renewable energy
credits/certificates, unrealised, potential or marketable carbon credits,
certified emissions reductions, emission reduction units (“ERUs”) and/or other
forms of instruments relating to carbon credits as described in the Kyoto
Protocol to the United Nations Framework Convention on Climate Change dated 11
December 1997 and including any other forms of quotas, credits and other
benefits relating to ecosystems and biodiversity.

2. Objects of the Agreement

           2.1 Subject to the terms and on the conditions of this Agreement, the
Project Owner engages CM to perform the Services and to (i) capture and destroy
methane and other gases from the Project, (ii) generate energy from the Project
and (iii) register and obtain Carbon Credits from the Project.

           2.2 For the avoidance of doubt, it is agreed that for the duration of
the Project, the Project Owner will continue to operate the Borispol landfill
and procure the delivery of municipal solid waste to such landfill in a manner
consistent with past practice (provided that it is understood that the Project
Owner has no obligation to invest funds in the Project). CM agrees to perform
its obligations hereunder in good faith and use all reasonable endeavours to
perform the Services. Notwithstanding anything else to the contrary in this
Agreement, if, in its sole discretion, CM is not satisfied with the projected
economic return of the Project, CM is released from any and all obligations it
may have under this Agreement.

--------------------------------------------------------------------------------

3. Rights and Obligations

            3.1 The Project Owner hereby agrees:

            3.1.1 to grant CM the exclusive right to perform the Services and to
conduct all necessary actions and operations to register and obtain Carbon
Credits from the Project;

            3.1.2 to grant CM the right to receive 100% of (i) any and all gas
found in or extracted from the Borispol landfill and (ii) any and all Carbon
Credits relating to the Project for the life thereof;

            3.1.3 upon the demand of CM, to provide CM a copy of a duly
authorised board of directors or other similar corporate resolution approving
the entry into this Agreement and the transactions contemplated thereby and
authorising the signatory hereof to execute this Agreement.

            3.2 CM hereby agrees:

            3.2.1 to render the Services in accordance with this Agreement;

           3.2.2 During the term of this Agreement, CM will by written notice
(i) keep Project Owner appraised of the progress and status of the Services on a
quarterly basis and otherwise as Project Owner reasonably requests from time to
time and (ii) promptly inform Project Owner of any eventuality of which CM
becomes aware and which may reasonably be expected to have a material impact on
the Services or the manner in which the Services are to be performed;

            3.2.3 to bear all expenses relating to the acquisition, installation
and operation of the equipment to be used to extract gas; and

            3.2.4 in the event that CM decides in its discretion to install
power generation equipment, to bear all expenses relating thereto.

           3.3 Each party shall render assistance in handling applications for
approvals, permits and licenses and similar formalities necessary for the
establishment and operation of their legal and commercial relationship.

           3.4 Each party hereto agrees to execute, on request, all other
documents and instruments as the other party shall reasonably request, and to
take any actions, which are reasonably required or desirable to carry out
obligations imposed under, and effect the purposes of, this Agreement.

           3.5 Each party hereto agrees to use its reasonable commercial efforts
to accomplish the purpose of this Agreement and to comply with all applicable
laws and regulations.

           3.6 In the event that CM in its discretion decides to generate power
from the gas extracted from the Project, the Project Owner grants CM the right
to receive 100% of all income to be received from the sale of such power. In
this connection, CM shall have the exclusive right to elect to generate power
for one year from the moment of the first receipt of ERUs.

4. Expenses and Project Owner’s Share of Income

           4.1 CM and the Project Owner shall bear their own respective
expenses. To the extent not mentioned herein, the amount of such expenses shall
be set forth and agreed in a supplemental agreement.

           4.2 CM at its own expense shall prepare and finalise the PIN and PDD,
arrange determination of the PDD and conduct all required monitoring of the
Project.

           4.3 CM at its own expense shall arrange for the construction and
operation of all equipment relating to the process of capturing and extracting
methane from the Project.

           4.4 CM at its own expense shall purchase and install all equipment
relating to extraction of gas and power generation.

           4.5 The Project Owner shall receive a royalty in an amount to be
determined after a site study has been conducted. Such royalty shall be paid
only after CM has begun to extract gas from the Project.

5. Ownership of the Gas to be Extracted from the Borispol Landfill

            5.1 CM shall own all gas to be extracted from the Borispol landfill.

--------------------------------------------------------------------------------

6. Power of Attorney

           6.1 In order to facilitate the accomplishment of the purposes of this
Agreement, the Project Owner hereby appoints and designates CM its power of
attorney to represent the interests of the Project Owner and to enter into
commercial agreements, in each case, relating to the Project.

            6.2 More specific authorisations will be issued to CM through
separate powers of attorney.

7. Force Majeure

           7.1 Each party may terminate or suspend the performance of its
obligations hereunder if such termination or suspensions is the result of force
major circumstances. Force major circumstances include military actions, natural
calamities, strikes, mass-demonstrations, accidents and catastrophes, acts
performed by state entities which render the performance of this agreement
impossible. In case of such circumstances, the term of this Agreement will be
extended by the amount of time during which performance was not accomplished.

           7.2 Each party is obligated to inform the other party in writing of
the onset of such circumstances within 10 business days thereof.

           7.3 Confirmation of the existence of a force-majeure circumstance
that is issued by the Ukrainian Chamber of Commerce is sufficient to invoke this
Section 7 under this Agreement.

8. Dispute Resolution

            8.1 Each party will use its best endeavours to resolve any disputes
by negotiations. In the event that the parties are unable to reach an
accommodation via negotiations, the relevant dispute will be decided in
accordance with the laws and procedures of the jurisdiction of the plaintiff.

9. Termination

           9.1 This Agreement shall remain in force for so long as the Kyoto
Protocol is in force (as amended or extended).

           9.2 Notwithstanding anything else to the contrary in this Agreement,
each party has the right to terminate this Agreement by written notice to the
other party, in the event of a material breach of this Agreement that is not
cured within 14 calendar days from receipt of a demand from the other party to
cure such breach.

           9.3 All rights to future income or benefits and obligations to
perform future obligations shall survive any termination of this Agreement.

10. Confidentiality

           10.1 The Parties shall maintain the confidentiality of any
information designated as secret or confidential by either party, which is
disclosed at any time during or for the purpose of negotiation or implementation
of this Agreement or the establishment or operation of their legal and
commercial relationship (the “Confidential Information”).

              Each of the Parties undertakes:

  10.1.1

not to use the Confidential Information either directly or indirectly for any
other purpose than for the performance of this Agreement,

        10.1.2

to limit the disclosure of the Confidential Information to its managers,
directors, employees, and external advisors who need to have access to the said
Confidential Information for the implementation and performance of this
Agreement, each party ensuring from its managers, directors, employees, and
external advisors the same obligation of confidentiality and remaining liable
for any breach by them of the terms and conditions contained hereunder, and

        10.1.3

not to disclose the Confidential Information or part of it to any third party
without the prior written consent of the other party.


--------------------------------------------------------------------------------

           10.2 The obligations of confidentiality contained herein shall not
apply to any Confidential Information for which either party provides to the
other party written evidence that the Confidential Information:

  (i)

was already known by the receiving party before such Confidential Information
was disclosed by the disclosing party;

        (ii)

is or subsequently comes into the public domain, other than by a breach of the
Agreement or any other agreement between the parties or between a party and
third parties; or

        (iii)

is received by the receiving party from a third party who does not infringe any
obligation of confidentiality towards the disclosing party.

In the event that either party is requested, under legal proceeding in courts or
under an investigation conducted by governmental or quasi-governmental
authorities, to disclose any part of the Confidential Information, it shall
provide the other party with prompt written notice of any such request or
requirement so that the other party may seek a preliminary or other protective
order or other appropriate remedy.

The party requested to disclose the Confidential Information, will disclose to
such authorities only that portion of the Confidential Information, which is
legally required to be disclosed.

The receiving party shall not be relieved of its obligations of confidentiality
contained herein because any item of Confidential Information is embraced by
more general information which falls within any one or more of the exclusions
set forth in this Section above. No combination of items of Confidential
Information shall be deemed to be within the said exclusions merely because
individual items are within any of the exclusions.

           10.3 The confidentiality obligations stated in this Section 10 shall
survive termination or expiration of this Agreement and shall remain in force
for one (1) year thereafter.

11. Other Terms

            11.1 Project Owner agrees and acknowledges that CM is and may at its
option be designated as a “Project Participant” on all official documentation
and in communications to and with the authorities of the United Nations and the
government of Ukraine.

           11.2 Project Owner designates and appoints CM as its agent and focal
point for all communications with the United Nations and the government of
Ukraine and, in this connection, authorizes CM to take any actions or enter into
any agreements that may be useful or necessary to the performance of the
transactions contemplated hereby (provided that such actions and agreements do
not contradict the terms of this Agreement).

            11.3 Representations and Warranties

               Except as otherwise stated below, each of CM and the Project
Owner represents and warrants that:

  -

it possesses full power, authority and legal right to enter into this Agreement
and to perform its obligations hereunder;

        -

it is not a party to any agreement that prevents it from fulfilling all its
obligations hereunder or that impairs or may impair any of its responsibilities
or obligations hereunder;

        -

all consents, approvals, authorizations and orders necessary for the execution,
delivery and performance of this Agreement have been obtained;

        -

the consummation of the transactions contemplated hereby will not conflict with
or result in a breach or violation of any terms or provisions of, or constitute
a default under, any statute, indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which it is a party or by which it is bound
or to which any of its property or assets is subject, nor will such action
result in any violation of any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over it; and

        -

if the co-operation of any third party (including an affiliate) is required in
the performance by it of its obligations under this Agreement or any related
agreement, that it has obtained or is able to obtain the binding agreement of
the third party to co-operate in the performance of this Agreement.


--------------------------------------------------------------------------------

           11.4 This Agreement is to be governed by Ukrainian law and construed
and interpreted in accordance with the legislation of Ukraine 11.5 This
Agreement represents the mutual understanding of the parties and replaces any
previous agreements and arrangements relating to the Project between the
parties.

           11.6 Any and all amendments and extensions to this Agreement shall
only be effective if made in writing and shall not be dispensed unless expressed
by both parties in writing.

           11.7 Any waiver by either party of any right resulting from a breach
of this Agreement shall not imply waiver of any future enforcement of such right
nor any waiver of any other right arising from this Agreement or resulting from
the breach of any other provision of this Agreement.

           11.8 The unenforceability of any provision of this Agreement shall be
without prejudice of the efficacy of the remaining provisions. This
unenforceable provision shall be replaced by such enforceable provisions as
comes nearest in its commercial effect to the unenforceable provision and the
mutual will of the parties.

            11.9 This Agreement consists of 6 pages.

12. Identification of the Parties and Signature

Carbon Markets Corporation Limited Eco Service LLC            

 

 

 

  HSBC   20-22 High Street   St Peter Port   Guernsey GYI 2LB  

Sort Code: 40-22-25

 

     


--------------------------------------------------------------------------------